ARIC CRAMER, #460
Attorney for Defendant
249 E Tabernacle St. Suite 102
St. George, UT 84770
Telephone: (435) 627-1565
Fax: (435) 214-2288
Email: ariccramer@gmail.com

                      IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH, SOUTHERN REGION


 UNITED STATES OF AMERICA,                      ORDER TO WITHDRAW AS COUNSEL
 Plaintiff,

 vs.


 JORDAN MATTHEW LUCIA,                          Case Number: 2:15-cr-00718-TS-1
 Defendant.                                     Judge: Ted Stewart


        THIS COURT having reviewed the Motion to Withdraw as Counsel for

 Defendant, Jordan Matthew Lucia, and good cause appearing, IT IS HEREBY

 ORDERS that Aric Cramer be withdrawn as counsel in the above-captioned case.




       Dated this 20th day of February, 2019.

                                           BY THE COURT:



                                           _____________________________________
                                           Honorable Ted Stewart
                                           United States District Judge
